Warren E. Burger: Number 5035, Frank Johnson against Louisiana. Mr. Buckley you may proceed when you are ready.
Richard A. Buckley: Mr. Chief Justice and may it please the Court. This is case is on appeal of the Louisiana Supreme Court’s decision which affirmed appellant’s conviction and sentence for the crime of armed robbery. The two important issues considered by the Louisiana Supreme Court before this Court on review are first whether the seizure of appellant from a warrantless night time entry into his home violated the Fourth Amendment’s provision against unreasonable searches and seizures. And secondly, whether the Louisiana Jury System which extends the rule of unanimity to some defendants, but denied it to appellant amounts to a denial of equal protection and also whether a non-unanimous verdict is constitutionally permissible in light of the due process requirement that guilt be established beyond a reasonable doubt. The relevant facts, most important facts of this case are as follows. Before daybreak, appellant, a young black citizen was seized from his bed by six New Orleans detectives, all who were armed with shotguns who had entered Johnson’s home without a warrant. After a complete search of the home and additional interrogation, Frank Johnson was booked for crime of armed robbery. Three days later was part of a general lineup, that is a number of armed robbery suspects were put in a lineup and viewed by a number of armed robbery victims. A person who had been robbed, four weeks prior to appellant’s arrest identified Frank Johnson. This person, however, was not the one for which the appellant had been arrested and booked. The lineup identification was subsequently used at the trial. Pretrial hearings were held, where the appellant challenged his arrest and his detention during the lineup. Appellant was tried with the crime of armed robbery which since 1966 in Louisiana is a crime punishable from 5 to 99 years without the benefit of pardon or parole. The primary evidence against the appellant at trial was the eye witness identification of the victim. The jury verdict is 9 for guilty and three for not guilty which in Louisiana constitutes a conviction. Appellant was subsequently sentenced to 35 years at hard labor in Angola, Louisiana, where he has served four of those 35 years. In their brief, Louisiana states its policy of never obtaining warrants in cases of this nature. This policy is in direct conflict with this Court's consistent position that police must whenever possible obtain judicial approval of searches and seizures. Applying either the warrant test or even the visible search test, the facts of this case requires the finding of an unreasonable search and an unlawful seizure. At the pretrial hearings, the police testified that there was no reason why they did not secure a warrant nor did the state show any emergency such as hot pursuit to justify the warrantless night time intrusion into appellant’s home. In convenience to the police, the only reason behind Louisiana’s policy of not securing warrants was firmly rejected by this Court in Johnson versus Louisiana, and has been adhered to since. It is precisely this type of case which shows the necessity to require the police to adhere to the Fourth Amendment, the warrant requirement. Based upon information that the police possessed at the time of the arrest, it is doubtful whether an arrest warrant could have been secured because police in this instance did not know the date or the place of the alleged defense. On the basis of this questionable information, the police made their own determination of probable cause, they made their own determination that they did not need a warrant and further that they -- then you are at home at night, even in light of the Louisiana requirement that a special warrant was needed for night time searches.
Byron R. White: Oh! Mr. Buckley, assuming there was a probable cause, is there some case in this Court that holds that there is a constitutional requirement for a warrant in connection with an arrest as distinguished from the search?
Richard A. Buckley: There is no case directly I can find Mr. Justice White, however, underlying in the thrust of all the cases which have alluded to the exceptions to the warrant requirement by implication this Court is indicating that a warrant is required prior to entering a home.
Byron R. White: Even for the purpose of arrest?
Richard A. Buckley: Even for the -- it is not so much the arrest, Your Honor, as it is the entry into the home. Once the police officers went there and made the entry, they are conducting a search, it is no longer --
Byron R. White: But would you even -- you would not be making the same argument if he had been arrested on the street, assuming probable cause?
Richard A. Buckley: Then we would examine the probable cause. There are instances Your Honor, probable cause is necessary.
Byron R. White: Oh! Yes.
Richard A. Buckley: Either to make an arrest or conduct a search. There is an additional requirement when one enters the home and that is a warrant unless there is an emergency which is the exception to the warrant. And in this case also, the police officers testified that they planned not only to seize appellant in his home, but to have search the entire home for evidence and in fact they did. These certainly are not reasons to avoid obtaining warrant, but as been said in this Court before McDonald versus United States, they are clearly compelling reasons why the police seek a magistrate and attempt to convince him whether a warrant is authorized. Some additional factors peculiar to this case which shows the danger of at least a probable cause is that the appellant was never tried for the alleged offense which was formed the alleged basis of the police probable cause and the probable cause for the arrest of appellant was not reviewed by any Court until weeks after his arrest.
Warren E. Burger: What evidence seized or found at the home at the time of the arrest was admitted in evidence against him?
Richard A. Buckley: It was himself. His evidence was used against himself like he was detained Your Honor and he was identified in the lineup -- the lineup photo.
Warren E. Burger: What tangible evidence other than his own body, any others?
Richard A. Buckley: Other than his person being placed in a lineup, he would have never been charged for the crime for which he was convicted, Your Honor. It was that lineup and a victim made his identification, the evidence used from that lineup was the major evidence at the trial. Once he was identified, in fact, that was the trial Your Honors, as been held by this Court before.
Warren E. Burger: But they did not seize any guns or (Voice Overlap)
Richard A. Buckley: They went there looking for a gun, but there was no seizure of a gun. However, to pick up on your point, Your Honor, and which Mr. Justice White indicated, there is no doubt that a warrant would have been necessary to have seized the gun. It is our position that the seizure of the person is a greater intrusion than to go there to search and seize tangible evidence similar to that of a gun.
Warren E. Burger: Well, what you are saying is that a man, a person can never be arrested at his home without a warrant, that is what it adds up to, is it not?
Richard A. Buckley: Except in those emergencies which this Court has found as an exception. For example, hot pursuit or if he is committing a crime inside the house in which the police have knowledge of it and the crime is being committed in their presence at that time. For example if he is committing an assault and another police officer were (Inaudible) but other than that, it is true that there is no entry into the home without a warrant. In regard to the jury issue, a power of search that the divided jury verdict was in violation of the equal protection provisions of Fourteenth Amendment. Louisiana jury system is unique in that it permits three types of jury verdicts. In capital cases, the jury is 12, in which all the 12 must concur to enter a verdict. And offenses similar to appellants, those necessarily punishable by hard labor, there is a jury of 12 of which only 9 have to concur to render a verdict. And then in cases which may be punishable by hard labor, the jury is composed of five, again, all five of which must concur in order to render a verdict. So we have greater offenses and lesser offenses in which the unanimity rule is required. But not in appellant's case which are very serious felonies. Louisiana do not ever use it for this difference to reduce cause and expedite matters, is not a rational basis to extend the significant benefits for unanimity to some defendants and to deny to appellant's class. There is no compelling State interest to which they can withhold their unanimity benefits to appellant and extend it to others. An example of the prejudicial effect is that in capital crimes, an individual can be paroled within ten and a half years after sentence, whereas in armed robbery, an individual can get up to 99 years. Appellant received 35 years with no chance of parole or pardon and they are in the same penitentiary. Unanimity requirement performs a significant role in protecting minority groups from discriminatory application of criminal laws by the majority. This of course assumes that members of the minority defendants group are represented on the jury. For the past 100 years, this Court has rendered numerous decisions to assure that members of appellant’s race are not entirely excluded from the jury panel. A divided jury verdict may accomplish in a subtle indirect manner what this Court has ruled cannot be done directly and that is excluding members of appellant’s race from the jury. There were three black male jurors on appellant’s jury, but the record does not reflect which jurors voted not guilty. For various reasons in a capital case, majority juries may persuade the majority to return a verdict of guilty without capital punishment or guilty of a lesser included crime. This can be accomplished because of the unanimity rule in a capital case in Louisiana which requires the majority jurors to take consideration of the minority view points. However, this is precluded in the case in which appellant was tried wherein the majority can reject and not consider the minority view points. Take for example, in view of the harsh penalty involved in this crime of armed robbery in Louisiana, the same minority, in appellant’s case may have been prepared and capable to persuade the minority to return a verdict of a lesser crime, say for example simple robbery, especially in view of the facts of this case. But as was true in this case a divided jury verdict will result in 97% of the trials in precluding the considerations and view points of the minority jurors. Divided jury verdicts permit the elimination of essential jury functions which this Court stressed and underscored in Williams versus Florida. The exclusion of any juror’s participation and the verdict produces results contrary to those Dandridge and Williams. For instance, the divided verdict is a split rather than shared responsibility of that verdict by the community. It may prevent rather than promote group deliberation. In this case the jury was out for less than 20 minutes suggesting a verdict in the first ballot. And instead of having actual community participation in the verdict, that nine out of twelve verdicts may in fact represent a pretrial, pre-deliberation, prejudice of the majority.
Potter Stewart: Mr. Buckley is there anything in this record to indicate the identities of the three jurors who did not join in the verdict of conviction, that is, their occupation, their race or anything else?
Richard A. Buckley: There is nothing Your Honor. I checked the official ballot subsequent to the last argument and there is no indication there. Also by excluding the view points of three minority jurors is very doubtful whether this verdict represents a common sense judgment of the jury panel of the 12 jurors. Furthermore, appellant’s conviction by a divided jury is a denial of a due process requirement that the state prove defendant’s guilt beyond a reasonable doubt. The purposes for the reasonable doubt standard make little sense without the unanimity rule. For example, instead of requiring a high degree of proof, majority verdicts allow guilty verdicts when three jurors have not been persuaded at all. This suggests strongly that there is a possibility that the reasonable doubt standard was not even applied. And rather than preserving community respect and competency in the criminal law, the majority verdict leaves people in doubt whether innocent persons are and maybe convicted, especially that part of the community when the defendant is black and the three unconvinced jurors are also black. Substitution of a different standard for example, clearly convincing proof with the unanimity requirement would probably produce more certainty and fairness than a use of a reasonable doubt standard where 25% of a jury remains unconvinced as to defendant’s guilt. Thank you Your Honor.
Warren E. Burger: Thank you Mr. Buckley. Mrs. Korns.
Louise Korns: Mr. Chief Justice and may it please the Court. The issue, the decision, two issues for decision before this Court today are clearly of whether Louisiana is going to be allowed to keep nine out of twelve jurors and its right to arrest a man in a home on probable cause without a warrant.
Potter Stewart: You refer to that as a right, do you?
Louise Korns: Well, we have a statutory right, Mr. Justice Stewart under Louisiana Code of Criminal Procedure Article, the Louisiana police have the right to make an arrest upon probable cause. It is sort of like federal statutes, only it is a broad statute. Instead of like a federal statutes saying narcotics agents can make arrest without -- we have set out in our brief, we have various articles of the criminal code, Louisiana Criminal Code saying that police officers may arrest for a crime when reasonable cause exists to believe that a crime has been committed, it being committed and so forth. And then an another article right after that says that an arrest maybe made anytime, any place and instead article says, these are all set out in the second part of our brief where we discussed this on page 21 of our brief, that the police may enter any dwelling to make an arrest if first, they announced their authority and purpose and then if they are a denied entry they may break the door. In our brief, Louisiana took position and takes a position that both that our jury is alright under the Sixth Amendment and that our statutory laws permitting arrest in the home without warrant is valid under the Fourth Amendment. However, in the alternative in this oral argument, I would like to advance this further alternative argument. That if this Court should hold that a nine to twelve jury is not permissible under the Sixth Amendment and an arrest in the home without warrant is not valid under the Fourth Amendment, but nevertheless both of these actions are valid under the due process clause of the Fourteenth Amendment and that the state should be permitted to follow them, even though the Federal Government cannot and I say this for these reason. I realize that in making this argument I have to ask the Court not really to overrule, but to modify in these two areas. It is a holding that it has had gradually been developing during these past years as it selectively incorporated various guarantees of the Bill of Rights into the Fourteenth Amendment. Along with it this Court I think has also up until the present time fairly much held that that once -- that although -- it has never held, this -- a majority of this Court has never held that the Bill of Rights was automatically incorporated in the Fourteenth Amendment. However, I think that the majority of this Court has increasingly been holding that once this Court finds that a guarantee in the Bill of Rights applies to the States through the Fourteenth Amendment then every facet, every constitutional standard of the -- the constitutional standard applying against the State Government and the Federal Government are the same. I believe I am right there. Now, I was very much impressed in restudying this case for re-argument with Mr. Justice Fortas' concurring opinion in Duncan. And thus I what I say in -- although our primary position is that a non-unanimous jury is permissible under the Sixth Amendment because of everything we set out in our brief, of the unanimity principle being deleted, the fact that four of the original 13 States had majority verdicts, the fact that many common law jurisdictions with juries presently have majority verdicts such as Scotland, England, went to it in 1967 and so forth. So our first position is that a majority verdict jury is valid under Sixth Amendment. In the alternative we say that if this Court should hold that it is not, it was not the intent of the framers that that the Federal Courts used juries which returned less than unanimous verdicts, we nevertheless alternatively take the position that there is nothing in the majority verdict that violates a due process clause of the Fourteenth Amendment and we ask this Court as Mr. Justice Fortas very, very intelligently pointed out in his concurring opinion in Duncan, a jury trial is not a principle of justice like self incrimination and the First Amendment right. It is rather a system of procedure and he pointed out that he thought that if this Court insisted that the states and the Federal Government be -- with down to every single detail identical that we would have rigidity, conformism that we would -- it would go against our principle of federalism, they would prevent us from being able to try out one thing in one jurisdiction and another thing in another jurisdiction and he thought that this would have a very adverse effect on our whole principle of federalism. And I think Mr. Justice, the late Mr. Justice Harlan, pointed out in his concur -- dissenting opinion in Williams this very the same thing. He said that he thought that this Court should reexamine its whole -- the whole principle of incorporation because he said if it did not, that he thought there was going to be a labeling and rigid process that was going to set in making all the 50 States with their different problems and this is -- this -- but I make the same argument, in our Fourth Amendment argument about arrest without warrant. For instance, think of the State police. In Orange Parish alone, the police make a thousand arrests a week. They are the peacekeepers. Unlike the federal police agents such as the FBI and the narcotics agents and these special agents who have very limited areas who do not cruise the city in police cars, who do not have to pick up runaway children, that is one thing. But peacekeeping police like we have in Orleans Parish, while I had a case in the Court of Appeals last year where they made this same argument about a warrant you needed where the case involved a mother telling the police that her child was a runaway and she had good reason to believe that her child was staying at X child’s house. So the police went there and knocked on the door and asked for the child in question and when the little girl of the house, there were no adults in the house, said, the little girl in -- runaway girl was not there, the police went in and picked her up. The argument was made that they should have gone to the police station and spent two days swearing out a warrant and this is just one of the many examples. What I mean the difference between a state police which has a problem of keeping the peace and federal agents which have an entirely different role, highly specialized role where they probably have time to go and swear out a warrant because the man they are pursuing is maybe a bank robber who is crossing the state line or something like that. But – so, in this re-argument before this Court, there again, I think that history shows that an arrest within a house without a warrant way -- date way back to the 17th century in England in Semane's (ph) case, on probable cause. On probable cause the police have always been able to start going into a home and make an arrest.
Potter Stewart: Are you familiar with this Court’s decision in Warden against Hayden, for instance?
Louise Korns: Yes, Your Honor, I am.
Potter Stewart: Why do you think the Court spent so much time carving out an exception --
Louise Korns: Well --
Potter Stewart: -- in that case to the -- what it said was the general rule that you cannot make an arrest in a house without a warrant?
Louise Korns: Well, I gathered from reading of this Court’s opinion in Coolidge versus New Hampshire, the samurai, that the majority opinion without passing on the question, pointed out that they -- that --I think Mr. Justice Stewart wrote the opinion, point out, you thought that to allow a warrantless entry into a home would conflict with the Fourth Amendment, but my answer to that is --
Potter Stewart: I was asking about Warden against Hayden?
Louise Korns: I am familiar with that.
Potter Stewart: Which involved an arrest?
Louise Korns: Right. This Court of course never squarely said. It did call that the exigent circumstances, that is right.
Potter Stewart: How it got an exception to a rule and that would have been rather a pointless exercise if there it -- if there were not any such rule, is that true?
Louise Korns: I would like to point out to Your Honor, though that now if you are going to take the position that the Fourth Amendment requires a warrant to seize a person in the home, I see no difference between that in seizing a person in the street.0 Because the injury to the person, when you go into a house for instance, a seizure of a person is completely different from rifling through drawers and desk drawers and so forth for things. You go to the door like here in this case and it was not at night, it was at daybreak. It was at 6:15 to 6:30 in the morning. Now, I get up at six and lots of people get up at six. This was not in the middle of the night. Police went to the door, knocked on the door, Ms. Johnson came, they announced they were the New Orleans police and their authority and their purpose. They had come to arrest Frank Johnson. He could have come forward to the door as he was legally bound to do and surrendered himself. The police never would have had to put a toe in the door, but he hid under the bed. Now, all you have to do when you go into a house to look for a person that you reasonably believe is there, you know how to go through all the desk drawers and everything, you look under the bed he is hiding or a closet, just open the door, they cannot be very far back and where else can they get? That is not like tearing everything up to pieces and so forth. Not only that, as I say, I think the deprivation of liberty is not the picking up of the person from their home, if you are going to look at it, if you are going to need a warrant, then why do you not need a warrant to pick up a person on the street? You are going to take him to jail and hold him until their lawyer can come see about it and --
Potter Stewart: Well, why do you not?
Louise Korns: Sir?
Potter Stewart: As long as you have the Fourth and Fourteenth Amendment?
Louise Korns: That is what I say. As I see it, why should you split them up? You either have to say that you have to have a warrant for every arrest or you do not have to have a warrant for arrest, but not to split it up in the house and outside the house as I see it. Now, it is apparent from Mr. Buckley’s argument that he has not been Orleans parish in the past few years because right now, ever since we argued this case last month, I had been taking an interest in jury trials, the racial composition of jury trials and trying to figure out how they split and there is absolutely no pattern to them. In the first place, there are at least five points, average 5.4 Negroes on every twelve-man jury in Orleans Parish now because they run up to eight in some juries and they are down to three or four in others, but they -- that five or six average, five and a half Negroes in every jury so they can well take care of themselves if they need three votes if they think it. There is case after case where the victim is black, the accused is black, they have six black jurors and six whites and they vote ten to two, six blacks, guilty of charged, 4 whites guilty as charged, two whites, not guilty. I mean, this is just random because another time you will find another way, but there is absolutely no, nothing to show that the blacks have to protect themselves that they need a unanimous verdict to protect themselves because they are well able to protect themselves right now and generally they do not vote in a racist way.
Warren E. Burger: Well, in any event there is nothing in the record in this case (Voice Overlap)
Louise Korns: Nothing. Absolutely. And nothing, absolutely and from -- an indications of what is have studied in other cases, I would very much doubt that three vote -- jurors voting not -- who had not joined the guilty vote, it does not mean that they felt they were not guilty as -- and our brief points out, if they have sit there -- sat there long enough, there is a 95% chance they would have reached unanimity. But experience shows that they were probably a mixture of black and white, those three. They might have been all white even or they might of course been black, but there is no definite pattern. Not only that, I think Your Honors must have read in Time Magazine about how in the Black Panther trial in Orleans Parish last July, there were 10 blacks, 2 whites, unanimous, not guilty. Hewitt Nelson, Hewitt Nelson got a hung jury in Oakland and when the jury came in he said, oh! This proves that having one Negro on a jury and choosing a fair trial, but who was the -- who hung the juror, jury, a white woman, a white woman hung the jury, not the sole black woman on the jury.
Thurgood Marshall: Let us get back to this case.
Louise Korns: Yes Your Honor. It was just because Mr. Buckley was arguing this point that I brought this out.
Thurgood Marshall: But I fail to see where it is in place in the case though?
Louise Korns: Well I agree with you, I agree with you. It was just an answer to appellant’s argument that I wanted to point out that I do think is that --
Thurgood Marshall: May I go back to one other point? Has a warrant ever been issued to Johnson?
Louise Korns: No sir.
Thurgood Marshall: Not until this day?
Louise Korns: No well I -- I frankly admit. I know from experience the police never swear out an arrest warrant in Orleans Parish unless the person is a fugitive and they cannot immediately arrest him and so they swear out the warrant to send to another parish or to send to another state. But never in a case like this do the police, they always rely on Louisiana Code of Criminal Procedure, Article 213 and they just never come to searing out a warrant because they have this statutory authority to arrest without a warrant. So, is there any question the Court would like to ask to me further? Then, alright. Thank you, Your Honor.
William H. Rehnquist: Mrs. Korns.
Louise Korns: Yes, Your Honor.
William H. Rehnquist: What was the rule in common law in our constitution with respect to the need for a warrant for arrest?
Louise Korns: The rule at common law was -- as I see it Mr. Justice Rehnquist, under Semane's case in England that there was no need for a warrant at all to enter a house. At common law there never has been a need if -- there has to be probable cause of course. But in Semane's case they state very clearly that there is no need to -- that an arrest can be made in a home with or without a warrant based on probable cause. And all the English commentators point out that the rule that are -- a man’s home is his castle, there is an exception to this rule exist in the case of arrest that no man can -- no man has as a castle against the king. So actually --
Potter Stewart: It might have been just exactly that rule of common law that the Fourth Amendment was adopted to overrule, is that correct?
Louise Korns: I do not believe so Mr. Justice Stewart. I believe Fourth Amendment was adopted to overrule the writs of assistance and the general warrants --
Potter Stewart: And general warrants --
Louise Korns: -- which were completely different from this. Now, general warrants in writs of assistance were issued by the King, the writs of assistant -- a writ of assistance was given by the King to one of his favorites to run for the life of the King, it was a document just enabling him to arrest whomever at his will he wanted to. There had -- did not have to be any probable cause, did not have to be anything. So, how can you possibly liken the Louisiana’s Code of -- Louisiana statute permitting a writ based on reasonable cause to a writ of assistance which was a blanket writ in which no cause at all had to exist.
Potter Stewart: Well, I do not think anybody has liken that, except perhaps you?
Louise Korns: No. But that is what I said, it could not be that. But so -- but that is why you ask me if I -- if possibly the Fourth Amendment was drawn up to prevent the rule, the common law rule then existing from being in existence in England and I think -- my answer is that is absolutely no. I think it was directed at the writs of assistant -- writs of assistance which were in derogation of the common law and that the Fourth Amendment was meant to ensure that the common law existed in this country and that general warrants in derogation of the common law and arrest and imprisonments without a cause could not exist.
Thurgood Marshall: Is there anything in Louisiana law that would prevent police from putting out a house to house search into the whole neighborhood on the suspicion that somebody in that neighborhood committed a crime?
Louise Korns: Well, Mr. Justice Marshall, the Code of Article says that they can only go to a house where they have reasonable cause to believe the person to be. So --
Thurgood Marshall: You have reasonable cause to believe that the guy is in the Square Plaza?
Louise Korns: I do not think they could go into a house then. They have to get a reason --
Thurgood Marshall: But how would they test it under Louisiana law as to how much information this officer had?
Louise Korns: Well, they would have to test it the same way they test any unreasonable searches for a motion to suppress.
Thurgood Marshall: Well, you could not motion to suppress the body?
Louise Korns: No, well, in other words you mean if the man was illegally arrested and no evidence was seized, that I do not know how you would test it. How do you test any, or how do you test anything?
Thurgood Marshall: How would you test the right of the policeman coming to his home at dawn?
Louise Korns: Well, of course, we take -- we took the position that -- the accused did not raise this point in the District Court, he raises for the first time on appeal so –
Thurgood Marshall: Well, could he have raised it in the District Court, I asked the question how?
Louise Korns: Yes, well, he raised -- he -- in the Supreme Court he argued that he wanted to suppress his pretrial identification.
Thurgood Marshall: But how could he have raised?
Louise Korns: By a motion to suppress. However, we take the position that no Court has ever held that a pretrial identification is something subject to a motion to suppress.
Thurgood Marshall: My point is how can you test validity of the policeman’s information that he had probable cause to go into his home and arrest him?
Louise Korns: Unless he filed a motion -- unless he -- some property has been seized. I will argue that --
Thurgood Marshall: But there is no way to protect this -- there is no way under Louisiana law --
Louise Korns: He could file a writ of Habeas Corpus, I imagine. But generally, you see, the reason I am puzzled by this --
Thurgood Marshall: You imagine, but you see this -- it seems to me this is a fundamental right to come and pick me up, not only in the middle of the night or dawn but anytime --
Louise Korns: Well, he could at -- now that I am thinking of -- he can ask for a preliminary hearing immediately .He can ask to be brought before a magistrate and have a preliminary hearing immediately in which the state has to show probable cause to hold him. That is -- I am sorry, that is what he can do certainly. So if the Court would not care about further questions and thank you, Your Honors.
Warren E. Burger: Thank you Mrs. Korns. Mr. Buckley do you have anything further?
Richard A. Buckley: Just one, a comment on one thing, Mr. Justice Marshall is that we got into this case two weeks subsequent to the arrest and we did perceive by way of Habeas Corpus, up and down the Louisiana Supreme Court and and in each instance it was denied each time referring to the authority to police under that arrest statute.
Warren E. Burger: Thank you Mr. Buckley. Thank you Mrs. Korns. The case is submitted.